DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 11, 12, 16 and 17 are objected to because of the following informalities:  
In claim 11, line 1, “is which” should be “in which”;
In claim 12, line 12, “while simultaneously lowering providing engagement” is changed to “while simultaneously lowering and providing engagement”;
In claim 16, line 2, “said upward” should be “said upwardly”; and
In claim 17, line 6, “an elevating section;” should be “an elevating section; and”. 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 – 16, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "said upwardly extendable telescopic member" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 15 recite the limitation "said extendable telescopic member" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “said at least one upwardly extendable and retractable telescopic member” is suggested.
Claim 16 recites the limitation "said upward extendable telescopic member" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The term “said at least one upwardly extendable and retractable telescopic member” is suggested.
Claim 17 recites the limitation "said actuated member" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this is taken to mean “said power actuated member”;
Claim 18 recites the limitation "a power actuating member" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of examination, this is taken to mean “a power actuated member”;
Claim 19 recites the limitation "said power actuating members" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "each member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The term “each elongated member” is suggested instead.  Claim 24 depends from claim 23, and therefore, is rejected for the same reason.

Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by patent number US 9,044,369 B2 to Goldish et al. (hereinafter referred to as Goldish).

Regarding claims 17 and 18, Goldish discloses a mobile lift chair for mobilizing an individual in a sitting position and for assisting said individual to move from a sitting to a standing position, said mobile lift chair comprising: 
	[Claim 17] a) a base capable of engaging a surface in a static position (chassis 4 and lower extremity support structure 14 engage the surface via the wheels 20; the inherent intent is that the wheelchair can also be static);
	b) a power actuated member (adjusting actuator 30, power, Col. 6, Lns. 35 – 40) fixed to the base said actuated member having an elevating section (the rod of adjusting actuator 30 elevates, See Fig. 7D); and
	c) a clamp assembly (support section 11, seat support section 13, and lower extremity support structure 14, axle [Col. 6, Lns. 35 – 40], propulsion wheels 16 and the area where the seat attached to the adjusting actuator 30) mounted on the elevating section, the clamp assembly including a seat assembly (support section 11) and wheels (propulsion wheels 16) attached thereto capable of placing the mobile chair in a static position when the elevating section is elevated and in a mobile position when the elevating section is lowered (the wheels are capable of braking, Col. 9, Lns. 66 – 67 through Col. 10, Lns. 1 – 11); and
	[Claim 18] which the base (chassis 4 and lower extremity support structure 14) is comprised of two spaced apart elongated members and a power actuating member (adjusting actuator 30) is interconnected to each of the elongated members (the chassis 4 and the lower extremity support structure 14 are spaced apart in the embodiment disclosed in Figs 7A – 7D at the left side of the figures).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Goldish, in view of patent application publication number US 2013/0020779 A1 to Green et al. (hereinafter referred to as Green).

Regarding claim 19, Goldish discloses a wheelchair but does not disclose:
	[Claim 19] in which the elevating members comprise an electric operated threaded screw gear device.

However, Green discloses a sit-to-stand ambulatory chair wherein:
	[Claim 19] the elevating members comprise an electric operated threaded screw gear device (actuators 22 and 24, motor 46, and Paragraph [0029]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the wheelchair of Goldish with the power actuator of Green, to remotely control the wheelchair.

Allowable Subject Matter
Claims 1 – 10 and 20 – 22 are allowable.
	Claim 11 is objected to. 
	Claims 12 – 16, 23 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The prior art does not fairly teach or suggest the integral, sit-to-stand wheelchair of independent claim 1, comprising an elongated base for engaging a surface in said fixed position, said base having wheels pivotably mounted adjacent one end thereof to permit said base to engage said surface; and
	a link interconnected to said pivotably mounted wheels whereby on upward movement of said upper telescopic section, said base is lowered and said clamp-seat assembly is elevated to assist said person to move to a standing position, or alternatively, upon downward movement of said upper telescopic section, said base is elevated and said wheels engage said surface to provide mobility for said person and said wheelchair, in addition to the other limitations.  Claims 2 – 6 depend from claim 1, and therefore, would also be allowed.
	The prior art does not fairly teach or suggest a sit-to-stand wheelchair as claimed in independent claim 7 having a fixed condition on a surface so as to enable a seated person to safely and confidently move from a sitting position to a standing position and having telescopic members that provide said fixed condition for said wheelchair. Claims 8 – 11 depend from claim 7, and therefore, are also allowed.
	Regarding independent claim 12, the prior art does not disclose a wheelchair comprising:
	c) said at least one extendable and retractable telescopic member providing said first stable elevated position of said seat for assisting said person to move to a standing position while simultaneously lowering and providing engagement of said elongated support with a surface.  Claims 13 – 16 depend from claim 12, and therefore, are also allowable.

Regarding claim 20, the prior art does not fairly disclose a mobile lift chair for mobiiizing an individual I a mobile sitting position or, alternatively, for assisting said individual to move from a sitting to a standing position, said mobile lift chair comprising:

Regarding claim 21, the prior art does not disclose a mobile sit-to-stand wheelchair, comprising:
	c) a set of wheels and a seat connected to said linear actuator for mobile movement of said wheelchair when said linear actuator is retracted to engage the wheels with the stable surface and for assisting said person to stand when said linear actuator is extended to elevate the wheels and cause said base to engage said stable surface to prevent said movement of said wheelchair.  Claims 22 – 24 depend from independent claim 21, and therefore, are also allowable.

Response to Arguments
Applicant’s arguments with respect to claims 12 – 15 and 20 – 21 have been considered but are moot due to the amendment in lines 11 – 12 “while simultaneously lowering and providing engagement of said elongated support with a surface”.
	Applicant argues Goldish does not disclose a clamp assembly on the elevating section of the power actuated member carrying a seat assembly and wheels for alternatively placing said mobile chair in a sit-to-stand static position or a mobile position because Goldish allegedly has no clamp assembly (Page 13 of Remarks and Arguments).  Firstly, applicant claims a “clamp assembly” without specifically claiming a clamp.  Since, a clamp is generally a fastening device, then the seat assembly of Goldish can be considered to inherently incorporate a clamp (such as the intereference in the threads of a bolt) to hold the seat to the wheelchair.  Secondly, applicant does not require the “clamp assembly” to incorporate a clamp except in claim 4 when a clamp is specifically claimed.  Instead, the clamp assembly of claim 17 includes a seat assembly and wheels, both of which are disclosed by Goldish.  Finally, claim 17 does not require the base to be consistently static, but only requires the capability of the wheelchair base to be static.  The latter capability is inherent in wheelchairs, the ability to stop and/or keep the wheelchair static for the safety of the patient, such as the provision of brakes (See Col. 9, Lns. 66 – 67 through Col. 10, Lns. 1 – 11) part of the intended use of the wheelchair.  Therefore, claims 17 – 19 remain rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Felicia L. Brittman/         Examiner, Art Unit 3611          

/MINNAH L SEOH/           Supervisory Patent Examiner, Art Unit 3611